Citation Nr: 1121604	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-31 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

Whether new and material evidence has been submitted to reopen the claim of service connection for a low back disorder. 

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from  August 1967 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO.  The RO confirmed and continued a prior denial of service connection for residuals of chronic low back strain with spondylolisthesis, status post laminectomy fusion.  

In order to afford the Veteran the broadest scope of review, the issue on appeal has been recharacterized as reflected on the preceding page.  

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  The transcript of that hearing has been associated with the claims folder.

As will be discussed, the Board finds that new and material evidence has been received to reopen the claim of service connection for a low back disorder, but that additional development is necessary regarding the underlying claim of service connection.  

Accordingly, the now reopened claim of service connection for a low back disorder is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  A February 2001 rating decision previously determined that new and material evidence had not been submitted to reopen claim of service connection for a low back disorder; the Veteran did not appeal from the decision in a timely manner.  

2.  The evidence received since the February 2001 rating decision was not previously submitted to agency decision makers, is  neither cumulative nor redundant and, by itself or when considered with previous evidence of record, relates to unestablished facts that raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the February 2001 rating determination is new and material for the purpose of reopening the Veteran's claim of service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to the Veteran, the Board finds that further discussion of VCAA is not required at this time.  


Analysis of Reopening Service Connection for a Low Back Disorder 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below focus specifically on what evidence is needed to substantiate the instant matter and what the evidence in the claims file shows, or fails to show, with respect thereto.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks to reopen the claim for service connection for a low back disorder last denied by the RO in a  February 2001 rating decision.  The Veteran did not appeal the decision and it became final.  38 C.F.R. §§ 20.302(a), 20.1103.

The Board must first address the issue of whether new and material evidence has been received because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett, 83 F.3d at 1383.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The record indicates that, in its February 2001 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim for service connection for chronic low back strain.  

The RO determined there was no  new evidence showing a chronic back disorder in service or permanent aggravation of a pre-existing back disorder.

Of record at the time of the February 2001 rating decision were service treatment records from the Veteran's period of active military service that show there was no evidence of a low back disorder on a January 1967 enlistment examination.  

A Physical Evaluation Board (PEB) dated in September 1967 noted the Veteran was treated in August 1967 for injury to his back when he was trampled by other recruits in the training hall.  The report noted the Veteran reported a civilian injury in June 1967 and falling off a wall when he was 10 years old.  The PEB found the Veteran had a pre-existing chronic lumbosacral sprain, which was not aggravated by service.  

The Veteran signed a "Medical Board Certificate Relative to a PEB Hearing" in September 1967.  He acknowledged that he was found to be suffering from chronic lumbosacral sprain, which existed prior to service.  

The Veteran further acknowledged that the PEB considered the condition not to have been incurred in or aggravated by service.  He indicated that he waived a hearing before the PEB.  The certificate was witnessed and subscribed and sworn under oath.  

 A June 1967 medical record revealed the Veteran tripped and fell down 10 stairs while delivering milk.  He complained of low back pain.  The Veteran had ecchymosis of the lumbosacral area over the sacrum.  He was diagnosed with strain of the lumbosacral muscle.  The X-ray studies were negative.

Post-service, the private medical records noted the history of work injury in July 1967, prior to service.  The Veteran was diagnosed with multiple low back problems, to include, but not limited to, acute strain, spasms, spondylolisthesis, and degenerative disc disease (DDD).  

A January 1977 VA hospital report shows the Veteran was treated for acute low back strain.  It was not considered permanent.  The provider indicated it was probably not related to service.

The medical statements variously indicate that the service injury aggravated the Veteran's pre-existing back condition (Dr. CLW, December 1970) and/or traumatic arthritis was directly the result of the service injury (Dr. RSH, July 1978).  

The statements from the Veteran's spouse and mother indicated that the Veteran had no back problems prior to service.  They further indicate they visited the Veteran while he was in the hospital for his back and has had continued problems since his discharge. 

Evidence submitted subsequent to the February 2001 rating decision includes what appears to be additional service treatment records from the Great Lakes treatment facility dated in 1967.  These records show the Veteran was trampled while within "command work."  An August 1967 entry noted the Veteran had an pre-existing injury, but it was aggravated by injury within command work.  

These records indicate the Veteran reported a back injury prior to service when he fell down the stairs.  They reveal the Veteran was treated for chronic low back strain, which was ultimately determined to have existed prior to service.  The Veteran was admitted for observation, treated with ultrasound therapy, and given Parafon Forte.  He was discharged to duty.

Clearly, these were in existence at the time of the prior denial; however, it is not clear whether they were associated with the claims file prior to June 2007.  Thus, affording all reasonable doubt to the Veteran, they are subject to 38 C.F.R. § 3.156(c)(1).  

In addition, the Veteran has submitted additional private treatment records, showing continued treatment for his low back.  They also contain surgical reports for surgeries performed in 1981, 1991 and 2003.  They reveal the Veteran sustained further injuries to his back, to include in 1981 and 1986.

The Veteran testified in April 2011 that he had continuously sought treatment for his back disorder since his discharge from active service.  He further maintained that his back condition was the direct result of the August 1967 injury when he was trampled by fellow recruits after being pushed when he was running drills.  He contended that he had no pre-existing back condition prior to his enlistment.  His testimony contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's claimed condition.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

As noted previously, the February 2001 rating decision determined that new and material evidence had not been submitted to reopen the claim for a low back condition, as there was no new evidence showing a chronic back disorder in service or permanent aggravation of a pre-existing back disorder.

In light of the addition of service department records, the Board shall reconsider the Veteran's claim.  38 C.F.R. § 3.156(c).  Moreover, as the "new" records show ongoing treatment for a back condition, they are "material" when considered with the previous evidence of record.  

These records relate to an unestablished fact necessary to substantiate the Veteran's claim or raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim for service connection for a low back disorder  is reopened.  See 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence having been received to reopen the claim of service connection for a low back disorder, the appeal to this extent is allowed subject to further action discussed hereinbelow.


REMAND

Additional development is necessary prior to reconsideration on the merits of the Veteran's claim of service connection for a low back disorder.

VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  

The revised VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  See 38 C.F.R. § 3.159.  

For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c).  

The VA regulations provide that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

The law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Given the evidence of record, the Board finds that prior to reconsidering the merits of the Veteran's claim of service connection for a low back disorder, the Veteran should be afforded a VA examination.  38 U.S.C.A. § 5103A.  The pertinent facts delineated in the decision portion are incorporated by reference.   

An examination is necessary to determine the nature and etiology of any currently diagnosed low back disorder, to include whether it was incurred in or aggravated by service.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below. 

Accordingly, the reopened issue of service connection for a low back disorder is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all healthcare providers who have treated him for a low back since discharge from service.  The RO should request that the Veteran complete and return the appropriate release forms so that VA can obtain any identified evidence relating to such treatment.  The RO should attempt to obtain copies of all pertinent records outstanding.  All identified private treatment records should be requested directly from the healthcare providers.  

All information that is not duplicative of evidence already received should be associated with the claims file.  All requests for records and their responses should be clearly delineated in the claims folder.  

2.  The Veteran should be afforded the appropriate VA examination to determine the nature and likely etiology of the claimed low back disorder.  

The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must supply a rationale for any opinions expressed.

The examiner should review the relevant evidence in the claims file in conjunction with the examination, to include the medical records dated prior to and during the Veteran's active service, as well as subsequent his discharge.  All studies or tests deemed necessary should be conducted.  

Based on his/her review of the case, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed low back disability was incurred in or aggravated by service.  The examiner should provide complete rationale for all conclusions reached.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should reconsider the claim of service connection in light of all the evidence on file.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


